Title: From Benjamin Franklin to Deborah Franklin, 1 December 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Dec. 1. 1772
I received yours of Oct. 14. and one without Date, which I suppose to be written since. Capts. All, Osborne, and Sparkes, are arrived; and a Barrel of Apples with another of Cranberries are come, I know not yet by which of them.
I am glad to hear you continue so well, and that the Pain in your Side and Head have left you. Eat light Foods, such as Fowls, Mutton, &c. and but little Beef or Bacon, avoid strong Tea, and use what Exercise you can; by these Means, you will preserve your Health better, and be less Subject to Lowness of Spirits.
It seems Polly Pitts is really dead. I suppose you know that we have a Mortgage on her Lotts. Mr. Galloway took it for me. You do not tell me whether any thing has been done about it; or whether any Interest was ever paid. Nor have you ever told me, whether Mr. Maugridge’s Executors have paid off his Mortgage to me, and that to the Insurance Office. I wish you would.
Give my Love to Mrs. Montgomery and all enquiring Friends. Mrs. Stevenson and Polly Hewson, and Sally Franklin present their Love, the latter adds her Duty. She is about to be married to a Farmer’s Son. I shall miss her, as she is nimble-footed and willing to run of Errands and wait upon me, and has been very serviceable to me for some Years, so that I have not kept a Man. I am ever, my dear Debby Your affectionate Husband
B F.

P.S. Have just opened the Apples and Cranberries, which I find in good order, all sound. Thanks for your kind Care in sending them.
Mrs Franklin

